                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                        :
J&J SPORTS PRODUCTIONS, INC.
                                        :

       v.                               :   Civil Action No. DKC 18-0904

                                        :
IVELA LOUNGE INC., et al.
                                        :

                              MEMORANDUM OPINION

       Presently pending and ready for resolution are Plaintiff’s

motions for entry of consent judgment.           (ECF Nos. 20 & 22).         The

court now rules, no hearing being deemed necessary.                  Local Rule

105.6.      For the following reasons, the motions will be denied

without prejudice.

       The two-count complaint, filed on March 28, 2018, alleges

that   Defendants     Ivela   Lounge,   Inc.   and     Kaleb   Wondmu   Tadele,

improperly intercepted and broadcasted “Floyd Mayweather, Jr. v.

Andre Berto WBA/WBC Welterweight Championship Fight Program” (“the

Program”) in violation of 47 U.S.C. §§ 605 & 553.                (ECF No. 1).

Plaintiff,    J&J    Sports   Productions,     Inc.,    owns   the   “exclusive

nationwide commercial distribution (closed-circuit) rights to” the

Program.     (Id.).    Plaintiff seeks statutory damages, costs, and

attorneys’    fees.      (Id.).     Summonses    were    delivered      to   both
Defendants, but neither Defendant filed a response.1       (ECF Nos. 7

& 8).       Accordingly, the court issued an order directing Plaintiff

to “serve by mail on . . . [D]efendant[s] a motion for entry of

default by the Clerk and a motion for default judgment, or provide

a report as to why such motions would be inappropriate[.]”        (ECF

Nos. 9 & 10).       Plaintiff filed a status report, indicating that,

on August 15, 2018, “Plaintiff’s counsel was contacted by an

attorney on behalf of Defendants” and that the parties were in

settlement negotiations.        (ECF No. 11).   No counsel entered an

appearance on Defendants’ behalf.

        Plaintiff’s counsel notified the court on October 24, 2018,

that the parties reached a settlement on October 9, 2018.         (ECF

No. 13).       The court entered an order pursuant to Local Rule 111

dismissing the case without prejudice on October 24, 2018.        (ECF

No. 14).      Local Rule 111 provides:

               When the Court has been notified by counsel
               that a case has been settled, the Court may
               enter an order dismissing the case and
               providing for the payment of costs. Such an
               order of dismissal shall be without prejudice
               to the right of a party to move for good cause
               to reopen the case within a time set by the

        1
       The order reopening this case mailed to Defendant Kaleb
Wondmu Tadele (ECF No. 18) was returned as undeliverable (ECF No.
19). The notice requiring Plaintiff to supplement the motion for
entry of consent judgment mailed to Defendant Ivela Lounge Inc.
(ECF No. 21) was similarly returned as undeliverable (ECF No. 23).
                                 2
          Court if the settlement is not consummated.
          Alternatively, the Court, upon being notified
          by counsel that a case has been settled, may
          require counsel to submit within sixty (60)
          days   a   proposed   order   providing   for
          settlement, in default of which the Court may
          enter such judgment or other order as may be
          deemed appropriate. An order entered pursuant
          to this Rule means that the entire case,
          including all claims, counter-claims, cross-
          claims, third-party claims, and claims for
          attorneys’ fees and costs has been settled,
          unless otherwise stated in the order.

The order recited:   “the dismissal will become a dismissal with

prejudice on December 30, 2018, unless Plaintiff files a motion to

reopen on or before December 30, 2018.”   (ECF No. 16).   On December

27, 2018, Plaintiff notified the court that the settlement was not

consummated and requested to reopen the case.    (ECF No. 17).

     Under these circumstances the case resumes the procedural

posture it was in immediately prior to the entry of the settlement

order, namely awaiting a motion for entry of default.     Instead of

proceeding that way, Plaintiff filed a motion for entry of consent

judgment on February 26, 2019.   (ECF No. 20).   Plaintiff’s motion

is, in reality, a motion to enforce settlement agreement.2         A


     2 Because Defendants have not entered a valid appearance, it
follows that they cannot yet offer consent to the motion for
judgment filed by Plaintiff. And, of course, a court may not enter
a consent judgment against a party that has not agreed. Cf. Local
Number 93, Int’l Ass’n of Firefighters v. City of Cleveland, 478
U.S. 501, 529 (1986) (“[A] court may not enter a consent decree
                                3
notice was entered on April 11, 2019, directing Plaintiff to “brief

. . . why you believe that a consent judgment — never before filed

with the court or pursuant to court order — should be entered under

the circumstances.”      (ECF No. 21).   Plaintiff filed a supplemental

motion, without legal support, on April 17, 2019.           (ECF No. 22).

Attached to that motion is the purported settlement agreement,

signed by Plaintiff’s counsel, Richard Kind, Plaintiff J&J Sports

Productions, Inc.’s president Joseph Gagliardi, and Defendant

Kaleb Wondmu Tadele, individually and on behalf of Defendant Ivela

Lounge, Inc.    (ECF No. 22-3, at 3).       Plaintiff argues that consent

judgment   is   proper     because   “all     Defendants   were   properly

served[,]” “Defendants entered into a settlement agreement with

Plaintiff[,]” and “Defendants defaulted under the terms of the

settlement agreement[.]”      (ECF No. 22, at 1-2).

     This court does not have the authority to enforce a settlement

agreement that has not been incorporated into a court order, absent

some independent basis for federal jurisdiction:

           As the United States Supreme Court has
           recognized, the enforcement of a contractual


that imposes obligations on a party that did not consent to the
decree.”).   Consequently, the court has no power to grant the
motion to approve the “consent” judgment. See, e.g., Trustees of
Plumbers & Gasfitters Local 5 Ret. Sav. Fund v. Conditioned Air
Sys., Inc., No. 10-cv-2356-DKC, 2011 WL 221776, at *1 (D.Md. Jan.
21, 2011) (listing cases).
                                4
             settlement agreement “is more than just a
             continuation or renewal of the dismissed
             suit.” Kokkonen v. Guardian Life Ins. Co. of
             Am., 511 U.S. 375, 378 (1994).         “If the
             obligation to comply with the terms of the
             agreement is not made part of an order of the
             court, jurisdiction to enforce the settlement
             agreement   will   not   exist   absent   some
             independent basis of jurisdiction.” Smyth ex.
             rel. Smyth v. Rivero, 282 F.3d 268, 281 (4th
             Cir. 2002).    This Court neither expressly
             maintained   jurisdiction   to   enforce   the
             parties’     settlement      agreement     nor
             incorporated the terms of the settlement
             agreement in its July 9, 2002 Order.        In
             addition, there appears to be no independent
             basis for federal jurisdiction over this
             contract dispute. Enforcement of a settlement
             agreement is essentially an action for breach
             of contract, which is governed by state and
             not federal law.

Columbia Gas Transmission Corp. v. Ashleigh Heights LLC, 261

F.Supp.2d 332, 333 (D.Md. 2002).                “The judge’s mere awareness and

approval of the terms of the settlement agreement do not suffice

to make them part of his order.”            Kokkonen, 511 U.S. at 381 (1994).

The record clearly shows that the settlement agreement was not

incorporated    into     the   Rule    111       dismissal   order   because   the

settlement agreement was not placed in the record until the case

was   reopened.         Moreover,     no    independent      basis   for   federal

jurisdiction to enforce the parties’ settlement agreement exists.

Consequently,     the    court   has       no    jurisdiction   to   enforce   the

agreement.
                                           5
     On the other hand, in an ongoing case:

          District courts “have inherent authority,
          deriving from their equity power, to enforce
          settlement agreements.”      Hensley v. Alcon
          Labs., Inc., 277 F.3d 535, 540 (4th Cir. 2002).
          To enforce an agreement, a court must first
          conclude “that a complete agreement has been
          reached   and   determine[]   the   terms   and
          conditions of that agreement.”     Id.   If the
          court finds those preconditions satisfied, it
          may reach the merits and “draw[] upon standard
          contract   principles”    in    enforcing   the
          agreement.    Id. at 540–41; Bradley v. Am.
          Household, Inc., 378 F.3d 373, 380 (4th Cir.
          2004).

Scott v. Clarke, 355 F.Supp.3d 472, 477 (W.D.Va. 2019).

     Here, Defendants have not appeared in the underlying action,

and the attorney purportedly representing the corporation during

settlement negotiations did not sign the purported settlement

agreement.   Plaintiff has options as to how to proceed.       Plaintiff

may attempt to establish Defendants’ default, and then seek to

enforce the settlement agreement by filing a properly supported

motion. Alternatively, Plaintiff may file an action in state court

for breach of contract.       See Fairfax Countywide Citizens Ass’n v.

Fairfax Cnty., Va., 571 F.2d 1299, 1303 n.9, 1305 (4th Cir. 1978)

(claim of breach of settlement agreement “is factually and legally

distinct from the claim giving rise to the original litigation”).

Accordingly,   the   motion    for   entry   of   consent   judgment   and


                                     6
supplemental motion for entry of consent judgment will be denied

without prejudice.   A separate order will follow.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                 7
